ORDER
PER CURIAM.
Movant appeals the dismissal of his Rule 24.035 motion for post-conviction relief.
On July 31, 1989, movant pled guilty to two counts of felony stealing and was sentenced to concurrent four years terms. He was delivered to the Department of Corrections on August 2, 1989. He filed his Rule 24.035 motion on March 21, 1990.
Rule 24.035(b) requires the motion to be filed within ninety days after the movant is delivered to the Department of Corrections. Defendant’s time to file expired ninety days after August 2, 1989. His March 21, 1990 motion was time barred. Day v. State, 770 S.W.2d 692 (Mo. banc 1989).
Failure to timely file a Rule 24.035 motion constitutes “a complete waiver of any right to proceed” under Rule 24.035. Rule 24.035(b). The motion court properly dismissed the motion and its order is affirmed.